Case 2:18-cr-00156-RGD-RJK Document 114 Filed 12/04/18 Page 1 of 2 PageID#
                                                                       FILED
                                                                             289
                                                                                         tN OPEN COURT



                                                                                         UtG - 4 2018
                     IN THE UNITED STATES DISTRICT COURT FOR TH

                                EASTERN DISTRICT OF VIRGINIA                       CLERK, U.S. DISTRICT COU RT
                                                                                          NORFOLK. VA

                                           Norfolk Division

UNITED STATES OF AMERICA


               V.                                             Criminal No. 2:18-cr-156

JOHNELL DESHAWN STEPNEY,
               Defendant.


                                      STATEMENT OF FACTS

       The United States and the defendant, JOHNELL DESHAWN STEPNEY,agree that had the

matter gone to trial, the United States would have proven the following facts beyond a reasonable doubt

with admissible and credible evidence:

       1. This conspiracy to distribute cocaine, cocaine base and heroin began in approximately early

2009 and continued until the fall of2018, with various conspirators and unindicted co-conspirators

joining and leaving the conspiracy at various times. With respect to the above-referenced defendant,

the parties agree that throughout the course of his participation in the conspiracy, a reasonable

approximation ofthe drug weights attributable to the defendant should be 109.89 grams ofcocaine

base, also known as "crack cocaine," based on the information set forth below.

       2. Under the direction and control oflaw enforcement, Confidential Source #9 made eight

controlled piurchases ofcrack cocaine from JOHNELL DESHAWN STEPNEY as follows:

              (1)November 27,2017-6.1 grams ofcocaine base;
              (2)December 8,2017- 10.7 grams ofcocaine base;
              (3)December 20,2017- 11.7 grams ofcocaine base;
              (4)January 19,2018 - 10.3 grams ofcocaine base;
              (5)February 16, 2018- 10.6 grams ofcocaine base;
              (6)March 1,2018-20.5 grams ofcocaine base;
              (7)May 4,2018-26.9 grams ofcocaine base;
              (8)May 24,2018-12.7 grams ofcocaine base.

       3. On each ofthe above referenced occasions, CS-9 was searched before and after the

controlled purchase with negative results, and was provided with government funds to complete the
Case 2:18-cr-00156-RGD-RJK Document 114 Filed 12/04/18 Page 2 of 2 PageID# 290



transaction. On each occasion, CS-9 travelled to a location in Norfolk to meet STEPNEY and a

surveillance team monitored the transaction. The controlled purchase was audio and video recorded.

The suspected narcotics field tested positive for cocaine,and were later sent to the DEA lab for testing
which confirmed the substance as cocaine base in the above referenced amounts.

       4. This statement offacts includes those facts necessary to support the plea agreement

between the defendant and the United States. It does not include each and every fact known to the

defendant or to the United States, and is not intended to be a full enumeration of all the facts

surroimding the defendant's case. The actions ofthe defendant, as recounted above, were knowing
and deliberate, and were not committed by accident, mistake or other innocent reason.

                                      Respectfully submitted,

                                      G.ZACHARY TERWILLIGER
                                      UNITED STATES ATTORNEY


                              By:
                                      Sherrie S. Capotos'fb
                                      Assistant United States Attorney

       After consulting with my attorney and pursuant to the plea agreement entered into this day
between myselfand the United States, I hereby stipulate that the above Statement ofFacts is true and

accurate, and that had the matter proceeded to trial, the United States would have proved the same

beyond a reasonable doubt.                       a     a

                                                U,
                                              Johnell De^awn(Stepney
                                              Defendant

       I am JOHNELL DESHAWN STEPNEY's attomey. I have carefully reviewed the above

Statement of Facts with him. To my knowledge, his decision to stipulate to these facts is an informed
and voluntary one.


                                                     Shawn M. Cline, Esq.
                                                     Counsel for Defendant
